t c memo united_states tax_court dale l oyer transferee et al petitioners v commissioner of internal revenue respondent docket nos 11887-02l 11888-02l filed date 11889-02l 11893-02l john harley trader for petitioners robert m fowler for respondent memorandum opinion thornton judge this matter is before the court on respondent’s motions for summary_judgment in these consolidated due to an identity of issues the following cases have been consolidated herewith for the purpose of this opinion acme leasing trust transferee docket no 11888-02l abc seamless trust transferee docket no 11889-02l and shirley j oyer transferee docket no 11893-02l cases the issue for decision is whether respondent may proceed with collection of petitioners’ transferee tax_liabilities summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d as discussed below on the basis of our review of the record we conclude that there is no dispute as to a material unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended fact and that respondent is entitled to summary_judgment as a matter of law background the record establishes or the parties do not dispute the following a the corporation’s tax_deficiency on date respondent timely mailed to abc seamless siding guttering inc the corporation a notice_of_deficiency in the notice respondent determined that for its taxable_year ending date the corporation had an income_tax deficiency and related penalties totaling dollar_figure in response the corporation timely petitioned this court at docket no the corporation’s deficiency case on date this court entered a stipulated decision in the corporation’s deficiency case determining that there was a dollar_figure deficiency in the corporation’s income_tax for the taxable_year the stipulated decision was signed for the corporation by the same counsel who represents petitioners in the instant cases b statutory notices of transferee_liability on date respondent mailed to petitioners substantially identical statutory notices of liability determining that each petitioner was liable as a transferee of the corporation for its income taxes and penalties in the amount of dollar_figure for the taxable_year ending date in response petitioners filed substantially identical petitions with this court in the following cases the transferee_liability cases dale l oyer docket no acme leasing trust docket no shirley j oyer docket no and abc seamless trust docket no stipulated decisions in petitioners’ transferee_liability c cases on date before respondent had filed an answer in any of the transferee_liability cases this court entered stipulated decisions in those cases determining that each petitioner was liable as a transferee of assets of the corporation in the amount of dollar_figure plus interest as provided by law from date to the date of payment each stipulated decision was signed for the petitioner by the same counsel who represents petitioners in the instant cases this amount represents the corporation’s dollar_figure deficiency and related penalties as determined in the corporation’s notice_of_deficiency plus an additional dollar_figure attributable to the corporation’s reported but unpaid tax_liability and a dollar_figure penalty with respect thereto ostensibly this amount represents the sum of the corporation’s dollar_figure deficiency as determined in the stipulated decision entered in the corporation’s deficiency case and the corporation’s dollar_figure reported but unpaid tax_liability as referenced in the preceding note d notices of federal tax_liens on date respondent filed notices of federal_tax_lien with respect to each petitioner’s transferee_liability showing an dollar_figure unpaid balance of assessment with respect to each petitioner in separate letters dated date respondent notified each petitioner of this action and of the right to a hearing under sec_6320 e petitioners’ requests for hearings each petitioner timely submitted a form request for a collection_due_process_hearing attached to these forms were substantially identical memoranda asserting that each asserted tax_lien was defective erroneous and improper because the stipulated decision in the corporation’s deficiency case was jurisdictionally defective because the underlying notice_of_deficiency was invalid in that it determined a deficiency for the corporation’s taxable_year ending date rather than for the corporation’s final taxable_period ending date and alternatively each transferee’s liability should be limited to dollar_figure which petitioners seemed to suggest was the maximum value of assets that any of them actually received from the corporation f the appeals_office hearings on date an appeals officer held a telephone hearing with respect to the collection proceedings against petitioners abc seamless trust and acme leasing trust on date the appeals officer held an in-person hearing with respect to the collection proceedings against petitioners dale oyer and shirley oyer on or about date each petitioner submitted to the appeals officer an offer_in_compromise based on doubt as to liability in these offers in compromise each petitioner offered to pay dollar_figure to compromise the unpaid balance of assessment of transferee tax_liability in addition each petitioner submitted to respondent substantially identical documents dated date and captioned amendment to request for a collection_due_process_hearing in these documents petitioners alleged that in determining their transferee liabilities respondent had failed to take into consideration certain additional liabilities of the corporation that petitioners contended would more than offset the value of any assets that the corporation transferred to them g respondent’s notices of determination on date respondent issued to each petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notices in the notices respondent determined that petitioners could not challenge their underlying tax_liabilities in these collection proceedings because these liabilities had been determined in prior judicial actions in the notices respondent also determined that petitioners’ offers in compromise based on doubt as to liability were unacceptable because each petitioner’s underlying tax_liability was based on a tax_court decision and because each petitioner was noncompliant with income_tax filing_requirements in the notices respondent determined that all applicable legal and administrative procedures had been met and that collection actions could proceed against petitioners h the petitions on date petitioners filed with the court substantially identical petitions challenging the notices in the petitions petitioners challenge their transferee tax_liabilities and also challenge the appeals officer’s rejection of their offers in compromise i respondent’s motions for summary_judgment on date respondent filed substantially identical motions for summary_judgment in each petitioner’s case on date petitioners filed substantially identical responses opposing respondent’s motions for summary_judgment in each case on date the court held a hearing in when these petitions were filed dale oyer resided in kansas city missouri and shirley oyer resided in shawnee kansas the petitions for acme leasing trust and abc seamless trust each listed the same kansas city missouri mailing address kansas city missouri on respondent’s motions for summary_judgment a statutory framework discussion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay taxes after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien and within business days thereafter provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer may then request an administrative hearing before an appeals officer sec_6320 once the appeals officer issues a determination the taxpayer may seek judicial review in the tax_court or a district_court as appropriate sec_6330 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing including spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection of particular significance here is sec_6330 which provides b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability moreover except in certain limited circumstances a person is generally precluded from raising at the appeals_office hearing any issue raised and considered in any previous administrative or judicial proceeding sec_6330 b petitioners’ challenges to their underlying tax_liabilities in this collection proceeding petitioners challenge their underlying tax_liabilities as transferees of the corporation for its tax_liability more particularly having previously agreed to this court’s stipulated decisions in the transferee_liability cases petitioners now seek in this collection proceeding to repudiate those stipulated decisions on various grounds they argue among other things that respondent’s notice_of_deficiency to the corporation was invalid and that consequently this court’s stipulated decisions in the corporation’s deficiency case and in the transferee_liability cases were jurisdictionally defective petitioners also contend that the stipulated decisions in the transferee_liability cases failed to take into account certain of the corporation’s liabilities apparently because petitioners failed to assert them in the transferee_liability cases which if considered would more than offset the value of any assets the corporation transferred to them thereby reducing their transferee liabilities to zero res_judicata under the general_rule of res_judicata when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound ‘not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose ’ 333_us_591 quoting 94_us_351 the stipulated decision that this court entered in each petitioner’s transferee_liability case was res_judicata for purposes of determining each petitioner’s transferee_liability see 29_f3d_433 8th cir affg in part and revg in part 100_tc_252 48_tc_824 these stipulated decisions preclude petitioners from relitigating their transferee liabilities in this collection proceeding see 115_tc_329 ndollar_figure gunderson v commissioner tcmemo_2002_26 petitioners argue that res_judicata is inapplicable here because the stipulated decisions in the transferee_liability cases were entered before respondent filed answers therein petitioners’ argument is without merit a stipulated decision reflects the compromise and settlement of a tax case which is governed by general principles of contract law 52_tc_420 supplemented by 53_tc_275 the decision in a stipulated case is deemed rendered on the date the court enters it see sec_7459 neither the ability of the parties to enter into a stipulated settlement nor the ability of the court to enter a decision reflecting the stipulated settlement depends upon the commissioner’s filing an answer petitioners also argue that res_judicata is inapplicable here because this court lacked jurisdiction in the transferee_liability cases in that the corporation’s notice_of_deficiency was invalid petitioners argue that the corporation’s notice_of_deficiency was invalid because it was based on the taxable_year ending date whereas the corporation’s final tax period ended date just before it was liquidated petitioners are mistaken in their premises as to the prerequisites of this court’s jurisdiction in a transferee_liability case the tax_court has jurisdiction in a case commenced by respondent’s issuance to a transferee of a notice of liability see sec_6901 rule a 69_tc_309 the validity of a notice of transferee_liability does not depend upon the issuance to the transferor of a valid notice_of_deficiency see 35_tc_473 affd on this issue 309_f2d_202 9th cir 28_bta_578 affd sub nom 77_f2d_180 5th cir espinosa v commissioner tcmemo_2000_66 affd 24_fedappx_825 9th cir consequently the alleged defect in the corporation’s notice_of_deficiency would not in and of itself impair this court’s jurisdiction in the transferee_liability cases in any event the notice_of_deficiency to the corporation would not be invalid merely because it covered the entire year see 76_tc_96 affd without published opinion 786_f2d_1151 4th cir 66_tc_743 where the notice_of_deficiency is based on the taxpayer’s final tax period and covers the entire period of the taxpayer’s operations it is a valid determination for that period supplemented by 67_tc_176 affd 571_f2d_174 3d cir moreover we note that petitioners’ transferee liabilities are not predicated entirely on the corporation’s deficiency as determined in the notice_of_deficiency rather as previously noted petitioners’ transferee liabilities as determined in the notices of transferee_liability also include dollar_figure attributable to the corporation’s reported but unpaid tax_liability this dollar_figure amount was not subject_to deficiency procedures sec_6330 in addition to principles of res_judicata the provisions of sec_6330 prevent petitioners from challenging in this collection proceeding the existence and amount of their transferee tax_liabilities in an effort to avoid this result petitioners urge upon us a novel interpretation of sec_6330 they contend that sec_6330 authorizes a person to challenge the amount or existence of tax_liability in a collection proceeding if the person meets either of two purportedly disjunctive criteria if the person did not receive any statutory_notice_of_deficiency or if the person did not otherwise have an opportunity to dispute the tax_liability petitioners contend they meet the former criterion because they received no statutory notices of deficiency but only statutory notices of transferee_liability thus petitioners conclude the literal language of sec_6330 permits them to challenge their underlying tax_liabilities we are unaware that any court has explicitly addressed the merits of the highly literal construction of sec_6330 that petitioners urge upon us in numerous cases however this court and other courts have implicitly rejected petitioners’ reading of sec_6330 see eg 117_tc_324 taxpayers who signed a form_4549 waiver consenting to the immediate_assessment and collection_of_taxes and consequently received no statutory_notice_of_deficiency were barred from challenging their underlying tax_liability in the collection proceeding 114_tc_604 taxpayers who deliberately refused to accept delivery of deficiency notices repudiated their opportunity to contest the notices of deficiency dami v irs aftr 2d ustc par big_number w d pa taxpayer who received a recovery letter with respect to a_trust fund recovery penalty was barred from challenging the underlying tax_liability in his collection proceeding konkel v commissioner aftr 2d ustc par big_number m d fla similar to dami v irs supra close analysis of petitioners’ statutory interpretation exposes its error and confirms the essential soundness of this line of judicial precedents in the first instance we are unpersuaded that petitioners received no notice_of_deficiency within the meaning of sec_6330 for present purposes the notices of transferee_liability that petitioners received were the equivalents of notices of deficiency sec_6901 provides that transferee_liability for the transferor’s income taxes must be assessed paid and collected in the same manner and subject_to the same provisions and limitations as the transferor’s tax_liability consequently to continued but even if we were to assume arguendo that petitioners’ notices of transferee_liability were not notices of deficiency within the meaning of sec_6330 we still must reject their strained and illogical argument that the statute sets forth two alternative criteria authorizing challenges to underlying tax_liability in collection proceedings sec_6330 plainly sets forth a single operative criterion in the form of a stricture the person seeking to challenge the underlying tax_liability in a collection proceeding must not have had another opportunity to raise the challenge presumably for the sake of clarity and emphasis the statute refers particularly to persons who have not received notices of deficiency while referring more generally to persons who otherwise lacked opportunities to dispute their tax_liabilities contrary to petitioners’ argument however these references do not denote separate criteria they merely circumscribe the two categories of persons continued proceed against a transferee to assess and collect under sec_6901 the transferor’s income_tax deficiency the commissioner must use the same deficiency procedures that would apply in assessing and collecting the deficiency from the transferor those deficiency procedures include mailing a notice_of_deficiency as required by sec_6212 see 64_tc_797 sec_6901 explicitly equates the mailing of the requisite notice of transferee_liability with the mailing of a notice_of_deficiency by referring to the mailing to the transferee of the notice provided for in sec_6212 that taken together make up the complete class of persons who satisfy the single operative criterion moreover petitioners’ argument founders again in failing to appreciate that what it mischaracterizes as separate criteria are expressed as negations ie persons who did not receive deficiency notices or persons who did not otherwise have an opportunity to dispute the tax_liability rather than signifying alternative circumstances in which a person will be qualified to challenge the underlying tax_liability as petitioners contend these negations denote in essence circumstances in which a person may be disqualified from doing so in sum the sense of sec_6330 is that a person may challenge the tax_liability in a collection proceeding if that person lacked another opportunity to raise the challenge by the flaws in petitioners’ logic might be made more evident with a homely example a child is told that she may have dessert if she did not eat a cookie on the schoolbus or did not otherwise have sweets after school this ingenious child--petitioners’ figurative progeny--confesses that she ate sweets all afternoon but argues that she is still entitled to dessert because she ate no cookie on the bus result no dessert if the child is not only ingenious but persistent as well she might protest that this result effectively transforms disjunctive criteria not eat a cookie or not otherwise have sweets into conjunctive criteria not eat a cookie and not otherwise have sweets she might be answered that there never were two criteria to be either disjoined or conjoined but only the one operative criterion that she not eat sweets after school the business about the cookie being a prime example of the stricture virtue of not having received a notice_of_deficiency or otherwise because petitioners had and availed themselves of previous opportunities to dispute their underlying transferee tax_liabilities sec_6330 bars them from challenging those liabilities in this collection proceeding in conclusion principles of res_judicata apply here and operate along with sec_6330 to prevent petitioners from challenging in this collection proceeding the existence and amount of their transferee tax_liabilities c petitioners’ offers in compromise in their various offers in compromise on the basis of doubt as to liability each petitioner proposed to pay dollar_figure in satisfaction of the unpaid balance of assessments of transferee_liability respondent rejected these offers in compromise on grounds that the transferee liabilities had been determined in the transferee_liability cases and that petitioners were not in compliance with income_tax filing_requirements we review respondent’s action for abuse_of_discretion on the basis of the arguments and information available to the appeals officer when the discretion was exercised see sego v commissioner t c pincite respondent has not raised and we do not reach any issue as to whether petitioners are also precluded from challenging their underlying tax_liabilities by sec_6330 given that each petitioner had previously entered into a stipulated decision agreeing to transferee_liability of dollar_figure plus interest an amount that by date had grown to dollar_figure we do not believe the appeals officer abused his discretion in rejecting each petitioner’s offer to compromise that transferee_liability for dollar_figure regulations promulgated under sec_7122 provide that the secretary may compromise a liability on various grounds including doubt as to liability but state doubt as to liability does not exist where the liability has been established by a final court decision or judgment concerning the existence or amount of the liability sec_301_7122-1t b temporary proced admin regs fed reg date as previously discussed the stipulated decisions in petitioners’ transferee_liability cases constitute final decisions on the merits see baptiste v commissioner f 3d pincite respondent’s decision to reject petitioners’ offers in compromise based on doubt as to liability was a reasonable exercise of discretion given that there was no doubt as to petitioners’ liabilities within the meaning of the applicable regulations or otherwisedollar_figure in light of this holding we need not address petitioners’ argument that respondent erred in determining that they were noncompliant with income_tax filing_requirements we have considered all contentions the parties have raised to the extent not addressed herein these contentions are without merit or unnecessary to reach on the record before us we shall grant respondent’s motions to reflect the foregoing orders granting respondent’s motions and appropriate decisions will be entered
